HARALSON, J.
Appellant’s counsel states in his brief and argument that “the 10th plea, as amended, raises the main questions of law in the case.” Agreeing with counsel, we shall confine ourselves to the consideration of these questions.
The case of Sharpe v. Allgood, 100 Ala. 183, lays down the principle on which the case is to be determined. There, Sharpe refused to sign the note, on which his suretyship was sought by Tims. Stewart, the principal debtor, unless A. M. Stewart would, also sign it as surety. On no other terms was Thos. Stewart authorized to use the paper. Later in the day *348Thos. Stewart returned to Sharpe with the note signed by himself and also bearing the name of A. M Stewart signed thereto, whereupon Sharpe signed it. All-good, the payee in the note, Avas not present during either of these conversations or transactions, and, from anything appearing, knew nothing of them. It afterAvards developed that A. M. Stewart did not sign the note, and that his name Avas signed to it without his authority, and that he had not ratified it. He was sued on the note prior to the action against Sharpe, and successfully defended the suit on the plea of non ost factum. This court held, on appeal, that if the jury believed Sharpe’s account of the transaction, such as has been substantially stated aboAre, and that he signed the note and consented to be bound only on the condition that A. M. SteAvart Avould become the co-maker, and. they further found that A. M. Stewart’s name was placed there Avithout his authority or ratification, then, this was a defense to Sharpe in the action. The court further held, that it Avas no defense that Allgood, the payee, Avas not informed of this condition anterior to his acceptance of the paper, that it Avas his duty to inform himself of the genuineness and binding obligation of the signatures before accepting and acting on them.
In the case before us, it was proved by Gaddis himself—and admitted by plaintiff—that he did not sign nor authorize his -signature to the bond sued on, and did not know of the existence of the bond until after the default sued on, and that the payment to the plaintiff of the $75 by him on account' of said bond Avas not made until after this suit was instituted, and that the ratification attempted to be set up did not occur until after the default sued on.
On the authority of the case of Sharpe v. Allgood, supra, and the authorities there cited from this court and the courts of other States, it is clear that the defendants, Lane & Hebson, had the right to stand on the condition of their contract Avith Bass, by AAdiich they consented to become sureties, and on AAdiich they signed said bond as such; that it is no answer to this, defense that the plaintiff, the obligee in the bond sued *349•on, was not informed of this condition before or at the time he accepted said bond, and that it was his duty to inform himself of the genuineness and binding obligation of the signatures before accepting and acting on them. The only possible reply to this proposition is the alleged ratification by Gaddis of his signature to the bond. One can understand, if Gaddis, before the ■delivery of the bond to, and its acceptance by, the plaintiff, having been informed of his unauthorized signature thereto, ratified and adopted it, as though he had signed it in person in the beginning, that he could not, .after its delivery to plaintiff, dispute his signature to the same, and its binding obligation on him. He would he estopped to do so, on every just principle known to us. But, in this case, as is pleaded and shown, Gaddis’ signature to said bond was unauthorized, and in palpable violation of the condition on which defendants .signed the bond as sureties, in that they were induced to append their signature thereto by the misrepresentation and fraud of Bass, when he informed them that Gaddis had signed the bond, and this fact was not known to defendants until after the delivery of the hond to plaintiff. Moreover, it was shown, that this unauthorized signature of Gaddis was never made known to Gaddis, or plaintiff, till after the delivery of the bond and its acceptance by plaintiff, and, as for that, not even until after the default sued on in this case. There exists no room, therefore, for the plaintiff to set up Gaddis’ ratification of his signature as an answer to defendants’ • plea, and to fix a liability on them. A ratification such as is referred to in the Sharpe v. Allgood case, was necessarily one anterior to the delivery and acceptance of the bond by the plaintiff.' Otherwise, it would set aside and render nugatory , the contract of defendants in agreeing to become sureties on the bond, which a court is. not authorized to do.
There was no error in the ruling of the lower court in sustaining demurrers to the replications of plaintiff to defendant’s 10th plea as amended. The facts of that plea, to which a demurrer was rightly overruled. *350were fully proved, without conflict in evidence, which authorized the general charge as given for defendants,. Lane & He'bson.
Affirmed.